 

nanos teens |
een
yo MENT Le BD
UNITED STATES DISTRICT COURT ee ee NICAL? t
SOUTHERN DISTRICT OF NEW YORK an cc
ween nee een eee eee eee x ae 9 5 ope
RHESHAD MIDDLETON on behalf of himself and : \ a at aoe
all others similarly situated,
Plaintiff,
ORDER

-against- 19 Civ. 9830 (GBD)

THE PICKLE GUYS, INC.; DILLERS, INC.;
ALAN KAUFMAN; MICHAEL CHU alse known:
as MIKE CHU; WILLIAM SOO also known as
WILLIAM SUE,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 4, 2020
New York, New York

SO ORDERED.

EFORCE) GEIB. DANIELS
ited States District Judge

 
